
	

111 HR 169 IH: To amend the Great Sand Dunes National Park and Preserve Act of 2000 to explain the purpose and provide for the administration of the Baca National Wildlife Refuge.
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 169
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Great Sand Dunes National Park and Preserve
		  Act of 2000 to explain the purpose and provide for the administration of the
		  Baca National Wildlife Refuge.
	
	
		1.Purpose and management of the Baca National
			 Wildlife RefugeSection 6 of
			 the Great Sand Dunes National Park and Preserve Act of 2000 (16 U.S.C.
			 410hhh–4) is amended—
			(1)in subsection (a)—
				(A)by striking (a)
			 Establishment.—(1) When and
			 inserting the following:
					
						(a)Establishment and purpose
							(1)Establishment
								(A)In generalWhen
								;
				(B)in paragraph (2), by striking (2)
			 Such establishment and inserting the following:
					
						(B)Effective
				dateThe establishment of the
				refuge under subparagraph (A)
						;
				and
				(C)by adding at the end the following:
					
						(2)PurposeThe purpose of the Baca National Wildlife
				Refuge shall be to restore, enhance, and maintain wetland, upland, riparian,
				and other habitats for native wildlife, plant, and fish species in the San Luis
				Valley.
						;
				
				(2)in subsection (c)—
				(A)by striking The Secretary
			 and inserting the following:
					
						(1)In generalThe
				Secretary
						;
				and
				(B)by adding at the end the following:
					
						(2)RequirementsIn administering the Baca National Wildlife
				Refuge, the Secretary shall, to the maximum extent practicable—
							(A)emphasize migratory bird conservation;
				and
							(B)take into consideration the role of the
				Refuge in broader landscape conservation
				efforts.
							;
				and
				(3)in subsection (d)—
				(A)in paragraph (1), by striking
			 and at the end;
				(B)in paragraph (2), by striking the period at
			 the end and inserting ; and; and
				(C)by adding at the end the following:
					
						(3)use decreed water rights on the Refuge in
				approximately the same manner that the water rights have been used
				historically.
						.
				
